DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 Response to Amendment
This office action is a response to applicant’s arguments and amendment filed with an RCE on 06/23/2022 (see claims filed 05/24/2022). Claim 1 is amended. Claims 1-17 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1-2, 7-8, 10-12 and 16-17 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee; claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Levy; claims 4-5 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Makower; claims 9 and 13 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Shah; claim 14 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Nobles; and claim 15 under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee and Stinger, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified as discussed below.
Applicant argues 1) the arrangement of Lee's needle differs from applicant's device and does not have a cutting edge defined by first and second materials (remarks, pgs. 7-8), and 2) there is no reason to modify Silverman with two different materials as taught in Lee, since Silverman does not contemplate measuring an inner temperature of the patient’s body (remarks, pg. 8).
	With respect to applicant’s first argument, it is respectfully submitted the rejection is based on a combination of references (MPEP 2145 IV). Lee is relied upon to teach the different materials of the tip as claimed, and is not relied upon for the arrangement of the peripheral portion, cutting edge or solid core of the needle, since Silverman discloses these structures as discussed below (see annotated fig. 3o of Silverman). Therefore, one of ordinary skill would’ve understood the modification to encompass the needle of Silverman including first and second materials as taught in Lee.
	With respect to applicant’s second argument, it is respectfully submitted Silverman provides several uses for the needle disclosed throughout the spec. including use as a syringe needle (col. 6 line 60-col. 7 line 5), and Lee teaches the benefit of having different materials in a syringe needle providing the capability of forming a thermocouple junction to measure the temperature of a patient; therefore, one of ordinary skill would've understood the teachings of Lee could be combined with the device of Silverman as discussed in the rejection.
	With respect to dependent claims 2-17, it is respectfully submitted Silverman (as modified) teaches the claimed limitations, and the rejection has been modified as discussed below.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1, lines 11-12 and 15-16, the phrase “the converging surfaces” should read “the at least two converging surfaces” or similar language, to consistently refer to the at least two surfaces previously introduced.
In claim 1, line 19, the phrase “each material” should read “each of the first and second materials”, to refer to the materials previously introduced.  
In claim 15, line 2, the phrase “the converging surfaces” should read “the at least two converging surfaces or “the at least two surfaces”, or similar language, to consistently refer to the at least two surfaces previously introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the claim recites “wherein the needle is a polymer needle made exclusively of two different polymer materials”. It is unclear whether the phrase is referring to the first and second material previously introduced, or introducing two new, separate materials. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the first and second materials previously introduced.
	Regarding claim 16, the claim recites “a sharp pointed tip”. It is unclear whether the phrase is referring to the tip previously introduced, or introducing a new, separate tip. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the tip previously introduced being a sharp, pointed tip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-8, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 5478328) (previously of record) in view of Lee (US 2014/0031758 A1) (previously of record).
	Regarding claim 1, Silverman discloses (abstract; col. 6 line 60-col. 8 line 25; figs. 3a-3p) a needle (at least fig. 3o) extending in an axial direction between an end (proximal hub end, col. 6 line 60-col. 7 line 6) and a tip (solid tip 3, figs. 3a-3p) and forming a body portion (shaft 1) and a tip portion between the end and the tip (tapered region 2), the body portion located between the tip portion and the end (figs. 3a-3p) and having a cylindrical cross-section (figs. 3a-3p depict shaft 1 being cylindrical in shape and therefore including a cylindrical cross-section) and the tip portion located between the body portion and the tip (figs. 3a-3p) and forming at least two surfaces converging towards the tip and defining a cutting edge (cutting edges of tapered region 2, which converge towards each other and may be sharp, col. 6 line 60-col. 7 line 6; annotated fig. 3o) , the needle comprising a solid core (solid tip 3 formed between channels 13, annotated fig. 3o) and a peripheral portion (includes channels 13 of tip 3 and portion outside of channels 13, annotated fig. 3o) extending about the core (peripheral portion extends about solid tip 3 within channels 13, fig. 3o), the needle forming at least one conduit (at least one channel 13, col. 8 lines 1-3; fig. 3o) extending in the peripheral portion in the axial direction from the body portion into the tip portion (fig. 3o) where the at least one conduit terminates in one of the converging surfaces (channel 13 terminates in converging surface, fig. 3o), and the core extending from the body portion into the tip portion where the core forms the tip (fig. 3o), wherein the core is made from a first material (one of ordinary skill would’ve understood solid tip 3 to be formed of a first material, col. 6 line 60-col. 7 line 6), and wherein the converging surfaces extend continuously across an intersection between the core and the peripheral portion (fig. 3o depicts converging surface extending across core and peripheral portion). 
	However, Silverman fails to disclose the peripheral portion made from a second material different from the first material; and the converging surfaces extending such that the cutting edge is defined by the first material and by the second material, each material being exposed on the cutting edge, wherein the first material has a higher hardness than the second material.
	Lee teaches (paras. [0029]-[0036]; figs. 1-3), in the same field of endeavor, a syringe needle (110) including a solid core formed of a first material (syringe needle 110 formed of metal, paras. [0030] and [0036]) and a peripheral portion (portion surrounding metal, figs. 1-2) extending about the core (fig. 2) made from a second material different from the first material (includes dissimilar metal layer 116 formed of a different metal, paras. [0032]-[0036]), wherein the first material has a higher hardness than the second material (syringe needle 110 may be made from material including iron or copper, and dissimilar metal layer 116 may be formed from constantan, gold or nickel, and as evidenced by US 2002/0024110 A1 to Iwatsu, copper is a conductive metal harder than gold and therefore has a higher hardness than gold, para. [0096] of Iwatsu, para. [0036] of Lee), for the purpose of forming a thermocouple junction in the needle (para. [0032]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s tip to have the material layers, as taught in Lee, such that the first material constituting the core is metal, and the second material in the peripheral portion includes the dissimilar metal layer, in order to provide the needle with the capability of forming a thermocouple junction, which would allow the syringe to measure an inner temperature of the human body (see col. 6 line 60-col. 7 line 6 of Silverman disclosing the needle for use as a syringe needle).
	Silverman (as modified) further teaches the converging surfaces extending such that the cutting edge is defined both by first material and by the second material (cutting edge of Silverman includes tapered region 2 formed of solid metal core and peripheral portion including at least dissimilar metal, fig. 3o of Silverman), each material being exposed on the cutting edge (fig. 3o of Silverman).

    PNG
    media_image1.png
    919
    765
    media_image1.png
    Greyscale

Annotated Figure 3o of Silverman
	Regarding claim 2, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the body portion forms an outer portion extending about the peripheral portion and forming an outer surface of the needle (shaft 1 forms outer surface of needle including peripheral portion, figs. 3a-3p).
	Regarding claim 3, Silverman (as modified) teaches the device of claim 2. Silverman (as modified) further teaches wherein the first material has a higher E-module than the second material (as evidenced by US 5437282 to Koger, iron is generally stiffer than nickel, col. 4 line 58-col. 5 line 4 of Koger).
	Regarding claim 7, Silverman (as modified) teaches the device of claim 2. Silverman (as modified) further teaches wherein at least one of the first material, the second material, and a cover material is a polymer material (includes insulation layer formed of a polymer, paras. [0032]-[0036] of Lee).
	Regarding claim 8, Silverman (as modified) teaches the device of claim 1. Silverman (as modified) further teaches wherein the first material is a metal material (para. [0030] of Lee). 
	Regarding claim 10, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the at least one conduit comprises a plurality of conduits (at least two channels 13, fig. 3o) extending axially and being located concentrically about the core in the peripheral portion (fig. 3o).
	Regarding claim 11, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the at least one conduit comprises a plurality of conduits (at least two channels 13, fig. 3o) extending axially in the peripheral portion (fig. 3o).
	Regarding claim 12, Silverman (as modified) teaches the device of claim 11. Silverman further discloses wherein each conduit of the plurality of conduits forms an opening in a corresponding one of the converging surfaces such that each surface has one opening into the corresponding conduit (openings 15 formed in cutting edge surfaces as depicted in fig. 3o, col. 8 lines 1-16).
	Regarding claim 16, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the tip portion terminates in a sharp pointed tip (fig. 3o).
	Regarding claim 17, Silverman (as modified) teaches the device of claim 1. Silverman further discloses wherein the cutting edge extends continuously across the tip from one side of the tip to the other side of the tip (fig. 3o depicts cutting edge extending from one side to the other side of needle).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 2 above, and further in view of Makower (US 6302875 B1) (previously of record).
	Regarding claim 4, Silverman (as modified) teaches the device of claim 2.
	Silverman (as modified) further teaches a cover material (modification includes second insulation layer 118, para. [0034] of Lee; figs. 1-2).
	However, Silverman (as modified) fails to explicitly teach wherein the cover material having a higher E-module than the second material.
	Makower teaches (col. 6 line 1-col. 7 line 33), in the same field of endeavor, a needle assembly including an introducer sheath comprising a first portion of the sheath having a higher stiffness than a second portion of the sheath (stiffness/hardness in outer skin 15 of proximal portion of sheath is greater than stiffness/hardness in outer skin 15 of distal portion of sheath, which are formed of different materials, col. 7 lines 29-33), for the purpose of imparting regionalized differences in rigidity or hardness to different parts of the sheath body (col. 7 lines 9-28 and 29-33).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the cover material having a higher E-module than the second material, as taught by Makower, in order to impart regionalized differences in rigidity or hardness to different parts of the sheath body, which would allow for greater flexibility/stiffness in different parts of the needle.
	Regarding claim 5, Silverman (as modified) teaches the device of claim 2.
	Silverman (as modified) further teaches wherein the outer portion is made from a cover material (modification includes second insulation layer 118, para. [0034] of Lee; figs. 1-2).
	However, Silverman (as modified) fails to explicitly teach the cover material having a higher E-module than the first material.
	Makower teaches (col. 6 line 1-col. 7 line 33), in the same field of endeavor, a needle assembly including an introducer sheath comprising a first portion of the sheath having a higher stiffness than a second portion of the sheath (stiffness/hardness in outer skin 15 of proximal portion of sheath is greater than stiffness/hardness in outer skin 15 of distal portion of sheath, which are formed of different materials, col. 7 lines 29-33), for the purpose of imparting regionalized differences in rigidity or hardness to different parts of the sheath body (col. 7 lines 9-28 and 29-33).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the cover material having a higher E-module than the first material, as taught by Makower, in order to impart regionalized differences in rigidity or hardness to different parts of the sheath body, which would allow for greater flexibility/stiffness in different parts of the needle.
	Regarding claim 6, Silverman (as modified) teaches the device of claim 2.
	Silverman (as modified) further teaches wherein the outer portion is made from a cover material (modification includes second insulation layer 118, para. [0034] of Lee; figs. 1-2).
	However, Silverman (as modified) fails to explicitly teach wherein the cover material having a lower E-module than the first material.
	Makower teaches (col. 6 line 1-col. 7 line 33), in the same field of endeavor, a needle assembly including an introducer sheath comprising a first portion of the sheath having a lower stiffness than a second portion of the sheath (stiffness/hardness in outer skin 15 of distal portion of sheath is less than stiffness/hardness in outer skin 15 of proximal portion of sheath, which are formed of different materials, col. 7 lines 29-33), for the purpose of imparting regionalized differences in rigidity or hardness to different parts of the sheath body (col. 7 lines 9-28 and 29-33).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the cover material having a lower E-module than the first material, as taught by Makower, in order to impart regionalized differences in rigidity or hardness to different parts of the sheath body, which would allow for greater flexibility/stiffness in different parts of the needle.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Beitner (US 4092138).
	Regarding claim 9, Silverman (as modified) teaches the device of claim 1.
	Silverman (as modified) further teaches a cover material (modification includes second insulation layer 118, para. [0034] of Lee; figs. 1-2).
	However, Silverman (as modified) fails to teach wherein the cover material is a ceramic material.
	Beitner teaches (col. 5 lines 49-56), in the same field of endeavor, a medical device including an insulating material which may be an epoxy resin or a ceramic material (col. 5 lines 49-56).
	Therefore, Silverman (as modified) fails to teach the insulating layer comprising a ceramic material, but teaches the insulating layer comprising epoxy resin (para. [0034] of Lee), and Beitner teaches the insulating material including either epoxy resins or a ceramic material and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the insulating layer being formed of a ceramic material, instead of the epoxy resin as taught by Silverman (as modified), because Beitner teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either insulating material.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Shah (US 2016/0338734 A1) (previously of record).
	Regarding claim 13, Silverman (as modified) teaches the device of claim 1.
	However, Silverman (as modified) fails to teach wherein the needle is a polymer needle made exclusively of two different polymer materials.
	Shah teaches (para. [0074]), in the same field of endeavor, a needle including a wall structure formed of two different polymer materials (wall structure may be formed of polymers and combinations thereof, such that one of ordinary skill would’ve understood two polymers to be combined, para. [0074]), for the purpose of providing adequate column strength to the needle (para. [0074]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to be formed of two polymer materials, as taught by Shah, in order to provide adequate column strength to the needle based on the desired procedure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Nobles (US 5562696) (previously of record).
	Regarding claim 14, Silverman (as modified) teaches the device of claim 1.
	However, Silverman (as modified) fails to teach wherein the at least two converging surfaces of the tip portion forms more than two converging surfaces.
	Nobles teaches (col. 5 line 53-col. 6 line 4), in the same field of endeavor, a needle assembly including a tip portion forming more than two converging surfaces (puncturing head has three converging surface, figs. 1-3), for the purpose of permitting easy advancement of the trocar through tissue (col. 5 line 53-col. 6 line 4).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) tip portion to include more than two converging surfaces, as taught by Nobles, in order to permit easier advancement of the device through tissue, which would cut a greater amount of tissue at one time based on the procedure and use of the device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Lee as applied to claim 1 above, and further in view of Stinger (US 5634913) (previously of record).
	Regarding claim 15, Silverman (as modified) teaches the device of claim 1. 
	However, Silverman (as modified) fails to teach wherein the converging surfaces defines an angle in the range of 5°- 45° to the axial direction.
	Stinger teaches (col. 2 lines 33-41 and col. 5 lines 12-27; figs. 2-4), in the same field of endeavor, a needle including a tip portion (beveled point 34, figs. 3-4), wherein converging surfaces of the tip portion define an angle in the range of 5°-45° to the axial direction (angle of bevel is 10°-15°, col. 2 lines 33-41), for the purpose of enabling proper placement of the needle for puncturing the skin (col. 2 lines 33-41).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Silverman’s (as modified) device to include the claimed angle of the converging surfaces, as taught by Stinger, in order to enable the needle with proper placement for puncturing the skin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5607401 to Humphrey, disclosing a needle formed of metal and polymer materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771